Citation Nr: 1628567	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim entitlement to service connection for a leg disability.

3.  Whether new and material evidence has been submitted to reopen a claim entitlement to service connection for a head disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the pendency of the claim, jurisdiction over the Veteran's case was transferred to Louisville, Kentucky.

In a June 2015 decision, the Board denied the Veteran's claims to reopen the issues of entitlement to service connection for disabilities of the back, leg, and head.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court partially vacated the Board's June 2015 decision, and remanded the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for disabilities of the back, leg, and head for appropriate action, pursuant to a January 2016 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As described above, the January 2016 Joint Motion for Partial Remand vacated and remanded the Board's June 2015 decision with respect to the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for disabilities of the back, leg, and head.

In the January 2016 Joint Motion for Partial Remand, the parties determined that the Board "failed to explain what records it reviewed in making its determination that new and material evidence was not received."  In particular, the parties agreed that the Board's "vague reference to VA outpatient treatment records is particularly problematic" because the November 2013 statement of the case specifically indicated that VA treatment records from the Marion VA medical center (VAMC) dated from July 10, 2006 to October 25, 2013 were reviewed.  The parties stated that the only records from the Marion VAMC contained in the Veteran's claims file are dated between February 5, 2008 and October 19, 2011.  The parties therefore concluded that the Veteran's treatment records from the Marion VAMC dated July 10, 2006 to February 3, 2008, as well as, October 2011 to October 2013 were not associated with his claims file.

The Board has thoroughly reviewed the claims file and observes that, contrary to the findings of the Joint Motion, the Veteran's VA treatment records dated from January 29, 2003 through December 6, 2012 and from February 11, 2013 to September 18, 2014 are contained in the electronic claims file (Virtual VA).  However, as the Veteran's VA treatment records dated from December 6, 2012 to February 11, 2013, and from September 18, 2014 to present are not contained in the claims file, the Board finds that these matters should be remanded in order for the outstanding VA treatment records to be requested and obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility dated from December 6, 2012 to February 11, 2013 and from September 18, 2014.  All such available documents should be associated with the claims file.

2. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

